Case: 19-30814     Document: 00516023511         Page: 1     Date Filed: 09/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 21, 2021
                                  No. 19-30814
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Taurean Okeith Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:16-CV-11957


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Taurean Okeith Jackson, federal prisoner # 33623-034, was convicted
   of conspiracy to commit sex trafficking of children and obstruction and
   attempted obstruction of enforcement of 18 U.S.C. § 1591 and was sentenced
   to 270 months of imprisonment. He filed a motion to vacate, correct, or set


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30814      Document: 00516023511           Page: 2    Date Filed: 09/21/2021




                                     No. 19-30814


   aside his sentence pursuant to 28 U.S.C. § 2255. In pertinent part, Jackson
   argued that (1) his trial counsel never informed him of the possibility that he
   would be classified as a career offender under the Sentencing Guidelines and
   he would have proceeded to trial had he been made aware; and (2) he did not
   receive the agreed-upon guidelines reduction for acceptance of
   responsibility, and counsel failed to argue that the Government breached the
   plea agreement on that basis. Without conducting an evidentiary hearing, the
   district court denied the ineffective assistance of counsel claims on the
   merits. Jackson appealed, and we granted a certificate of appealability.
          When reviewing challenges to district court decisions under § 2255,
   we review findings of fact for clear error and questions of law de novo. United
   States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994). Claims of ineffective
   assistance of counsel are reviewed de novo. United States v. Bass, 310 F.3d
   321, 325 (5th Cir. 2002). To prevail on his ineffective assistance claims,
   Jackson must show (1) that his counsel’s performance fell below an objective
   standard of reasonableness and (2) that this deficient performance prejudiced
   his defense. See Strickland v. Washington, 466 U.S. 668, 689-94 (1984). A
   failure to establish either prong defeats the claim. Id. at 697.
          To demonstrate deficiency, Jackson must show that “counsel made
   errors so serious that counsel was not functioning as the ‘counsel’ guaranteed
   the defendant by the Sixth Amendment.” Id. at 687. To demonstrate
   prejudice, he must show “a reasonable probability that, but for counsel’s
   unprofessional errors, the result of the proceeding would have been
   different.” Porter v. McCollum, 558 U.S. 30, 38-39 (2009) (internal quotation
   marks and citation omitted). We may affirm on any basis supported by the
   record. See Gilbert v. Donahoe, 751 F.3d 303, 311 (5th Cir. 2014); Scott v.
   Johnson, 227 F.3d 260, 262 (5th Cir. 2000).




                                          2
Case: 19-30814      Document: 00516023511           Page: 3   Date Filed: 09/21/2021




                                     No. 19-30814


          Regarding his claim that counsel failed to meaningfully advise him
   about the career offender enhancement, Jackson failed to show that he
   suffered prejudice due to the alleged deficient performance. See Porter, 558
   U.S. at 38-39. Prejudice in the context of guilty pleas “means there is a
   reasonable probability that the defendant ‘would not have pleaded guilty and
   would have insisted on going to trial.’” United States v. Valdez, 973 F.3d 396,
   403 (5th Cir. 2020) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). This
   inquiry “focuses on a defendant’s decisionmaking,” Lee v. United States, 137
   S. Ct. 1958, 1966 (2017), and courts should “look to contemporaneous
   evidence to substantiate a defendant’s expressed preferences,” id. at 1967.
   Here, the evidence reflects that Jackson’s primary motivation was to avoid a
   life sentence, which he accomplished by entering into the plea agreement.
   Because Jackson did not show that there is a reasonable probability he would
   have insisted on going to trial had his counsel advised him about the
   possibility of the career offender enhancement, the district court did not err
   in denying this ineffective assistance claim. See Strickland, 466 U.S. at 697;
   Valdez, 973 F.3d at 403.
          Similarly, Jackson has not shown that his counsel was ineffective for
   failing to object to the Government arguing that he should not receive the
   acceptance-of-responsibility reduction, which he claims violated the plea
   agreement. When analyzing a claim of ineffective assistance related to the
   Government’s alleged breach of a plea agreement, this court first “must
   consider whether there was any error by the government that could support
   an ineffective assistance claim.” United States v. Allen, 918 F.3d 457, 461 (5th
   Cir. 2019). If there was a breach, the court must then consider (1) whether
   counsel’s failure to object to the breach fell “below an objective standard of
   reasonableness” and (2) whether Jackson was “prejudiced by his counsel’s
   failure to object to the breach.” Id. (internal quotation marks and citation
   omitted).




                                          3
Case: 19-30814        Document: 00516023511         Page: 4    Date Filed: 09/21/2021




                                     No. 19-30814


          Jackson’s plea agreement provided that “[p]ursuant to [U.S.S.G. §]
   3E1.1, . . . the Government agrees to a two (2) level decrease in the offense
   level for the defendant’s timely acceptance of responsibility.” Following his
   guilty plea, however, Jackson minimized his role in the offense, in
   contravention of § 3E1.1(a)’s requirement that a “defendant clearly
   demonstrate[] acceptance of responsibility for his offense.” Consequently,
   the agreement did not bind the Government to recommend an acceptance-
   of-responsibility reduction, and there was no breach. See United States v.
   Cluff, 857 F.3d 292, 298 (5th Cir. 2017). Moreover, even if there was a breach
   and counsel’s performance was deficient, Jackson would still not prevail
   because he has not established any prejudice. That is, he has not shown that,
   had his counsel objected to the Government’s purported breach, there is a
   reasonable probability that “his sentence would have been significantly less
   harsh.” United States v. Seyfert, 67 F.3d 544, 548-49 (5th Cir. 1995); see Allen,
   918 F.3d at 462.
          Regarding Jackson’s challenge to the district court’s denial of his
   request for an evidentiary hearing, “[a] § 2255 movant is typically entitled to
   an evidentiary hearing unless the motion and the files and records of the case
   conclusively show that the prisoner is entitled to no relief on his underlying
   claims.” United States v. Duran, 934 F.3d 407, 411 (5th Cir. 2019) (internal
   quotation marks and citation omitted); see § 2255(b). “[W]hen a defendant’s
   allegations contradict his sworn testimony given at a plea hearing, we have
   required more than mere contradiction of his statements, typically specific
   factual allegations supported by the affidavit of a reliable third person.”
   United States v. Reed, 719 F.3d 369, 373 (5th Cir. 2013) (internal quotation
   marks and citations omitted). Jackson provided no such independent indicia,
   and the underlying record conclusively shows that he is not entitled to relief.
   Accordingly, he has not shown that the district court abused its discretion in
   denying an evidentiary hearing. See Duran, 934 F.3d at 411.




                                          4
Case: 19-30814   Document: 00516023511         Page: 5   Date Filed: 09/21/2021




                                No. 19-30814


         For these reasons, the district court’s judgment is AFFIRMED.




                                     5